Citation Nr: 1421475	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System associated with the VA Medical Center (VAMC) in Gainesville, Florida

THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Shands Jacksonville Medical Center (Shands) on November 4, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 decision of the VAMC in Gainesville FL that denied payment or reimbursement for medical expenses incurred as a result of treatment rendered at Shands on November 4, 2009.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran.  A May 2014 review of those files reveals that an April 2014 informal hearing presentation is associated with the VVA file; the VBMS file has no documents pertinent to the appeal.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the treatment provided by Shands on November 4, 2009, constituted a medical emergency of such a nature that a prudent layperson would believe that delay would have been hazardous to life or health.

2.  There is no evidence of record to demonstrate that the Veteran was insured under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment at the time of the treatment in question.

3.  A VA facility was not feasibly available for the Veteran's emergent care and treatment and the Veteran did not procure private treatment in preference to VA treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement for the cost of medical treatment provided at Shands on November 4, 2009 have been met.  38 U.S.C.A. §§ 5107, 1725 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, as this claim is granted in full, any potential error or omission in VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran and need not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran seeks payment or reimbursement of unauthorized medical services in connection with treatment at Shands on November 4, 2009.  A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38  U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

In this case, there is no evidence or allegation that the Veteran's treatment at Shands on November 4, 2009 involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the provisions of 38 U.S.C.A. § 1728 do not apply.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment, and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013). 

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, states that emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

As a reference point, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted). 

An example of when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable is when a veteran is brought to a hospital in an ambulance and the ambulance personnel determines that the nearest available appropriate level of care is at a non-VA medical center.  See 38 C.F.R. § 17.1002(c). 

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130. 

The facts of this case may be briefly summarized.  On November 4, 2009, at approximately 8:09 AM, the Veteran called VA and spoke to a registered nurse.  He reported having chest pain for a week that had intensified and indicated that he was having chills.  The VA nurse advised the Veteran to call 911 for immediate transport and assessment.  The Veteran stated that he was going to Shands and would drive himself.  An intake report from Shands indicates that the Veteran arrived there at about 9:30 AM.  He reported having symptoms of left chest pain, pressure, shortness of breath, and coughing.  The Veteran's condition was characterized as emergent due to severe pain/acute onset of symptoms, and threat to the patient.  Chest X-ray films and CT scans were undertaken which revealed opacity of the left lung base possibly representing pneumonia; pneumonia was ultimately diagnosed and immediately treated with antibiotics.  The Veteran was determined to be stable for discharge at 1:40 PM on November 4, 2009. 

The Veteran was seen by VA on November 5, 2009, at which time the findings in the chest X-ray films and CT scans were noted and several medications were prescribed.   

In December 2009, the Gainesville VAMC denied the Veteran's claim for payment or reimbursement for the cost of medical treatment provided at Shands on November 4, 2009 on the basis that care and services were not rendered in conjunction with a medical emergency.  

In a statement from the Veteran dated in December 2009, he explained that he had called VA on November 4, 2009 as he was having chest pain and trouble breathing, but was told by a VA nurse that the VA clinic in Jacksonville, FL did not take emergent cases.  The VA nurse advised him to go the emergency room at Shands.  The Veteran mentioned that neither he nor his wife could drive 2 hours to the VAMC in Gainesville, FL, and that his wife took drove him to Shands.  The Veteran explained that pneumonia was diagnosed at Shands for which antibiotic treatment was immediately started.  He reported that his condition improved hours later and he was released and sent home.  

In a statement from the Veteran dated in January 2010, he indicated that: (1) he was enrolled in the VA health care system; (2) he had no other coverage; (3) VA facilities were not feasibly available and an attempt to use them would have endangered his health; (4) the VA clinic did not have the facilities to treat his condition; and (5) his employer did not offer health benefits for 2009. 

In a Statement of the Case issued in February 2010, it was again determined that that payment or reimbursement of costs associated with the private medical treatment at Shands on November 4, 2009 were disapproved.  This time, VA determined that VA facilities were feasibly available for the Veteran's treatment.  It was explained that per VA physician review of medical records provided by the Shands emergency room, the Veteran had been experiencing chest pains for a week, which had intensified.  The Veteran called VA and his request for an antibiotic was filled.  The SOC also indicates that at that time, the Veteran stated that he would drive himself to the nearest hospital.  The SOC mentions that X-ray films and CT scans of the chest showed no abnormalities, protocol was followed, and the Veteran was released.  It was concluded that the same treatment could have been provided by a VA facility; and thus one was feasibly available.  

As an initial matter, the Veteran is currently an active VA health-care participant, and was at the time of the 2009 treatment at issue. 

Considering the remainder of the provisions under 38 U.S.C.A. § 1725, as to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent layperson would have reasonably expected that delay in treatment would have been hazardous to life or health.  Here, while the Veteran was noted to have experienced some symptoms of chest pain during the week prior to November 4, 2009, it was not until that date that his symptoms and pain became severe.  On that day his symptoms were accompanied by shortness of breath, chest pressure, and coughing.  The Board finds the aforementioned account competent, credible, and consistent with information found in the Shands medical records.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, on November 4, 2009, he experienced a sudden and unexpected exacerbation of symptoms which he believed were emergent in nature.

The Gainesville VAMC's decisional documents state that a reviewing VA physician had determined that the Veteran's treatment at Shands on November 4, 2009 was for a non-emergent condition, and that VA was generally able to provide treatment.  This after-the-fact assessment of the evidentiary record is arguably factually correct.  However, the absence of an actual medical emergency is not dispositive of the claim.  The implementing regulation for 38 U.S.C.A. § 1725 clearly requires a review of the evidentiary record to determine whether the Veteran's assessment to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances.  The probative value of the reviewing VA physician's' opinion is substantially reduced as he/she failed to address the standard of review of this case - whether the Veteran acted as a prudent lay person who would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a probative medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Significantly, medical personnel at Shands characterized the Veteran's condition upon arrival as emergent, due to severe pain/acute onset of symptoms, and threat to the patient.  In addition, the Board notes that the characterization in the VA SOC of chest X-ray films and CT scans taken at Shands showing "no abnormalities" is entirely incorrect.  Shands records clearly reflect that an opacity of the left lung base was shown, which was ultimately determined to represent pneumonia, for which the Veteran was immediately treated.  Based on these facts, the Board finds that a prudent layperson would have believed that a delay in seeking treatment would have been hazardous to his or her health and that the private treatment at issue was emergent regardless of the fact that ultimately, the Veteran was diagnosed with a non-life threatening problem. 

With respect to the issue of whether VA facilities were feasibly available, the evidence reflects that the Veteran actually did attempt to use the VA clinic in Jacksonville, FL, and placed a call to the facility on the morning of November 4, 2009, to report his symptoms.  He was instructed by VA personnel at that time to seek treatment at the nearest private facility, which he did.  The Board notes that the file contains documentary evidence of this exchange.  In a statement from the Veteran dated in December 2009, he explained that he had called VA on November 4, 2009 as he was having chest pain and trouble breathing, but was told by a VA nurse that the VA clinic in Jacksonville, FL did not take emergent cases.  This evidence tends to indicate that the VA clinic in Jacksonville was not in fact feasibly available to care for the Veteran on November 4, 2009.  

Further, in his December 2009 statement, the Veteran indicated that the distance to the VAMC in Gainesville, FL, estimated as a 2 hour drive, rendered treatment there infeasible.  Evidence obtained from Mapquest (which is deemed sufficiently reliable for purposes of this decision) indicates that the VAMC in Gainesville FL was approximately 85 miles from Jacksonville, and would take 1 hour and 41 minutes to reach.  The evidence also showed that a VA medical facility in Lake City, FL was approximately 77 miles from Jacksonville, and would take 1 hour and 19 minutes to reach.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  In contrast, Shands is located in Jacksonville, FL.  

In light of the nature and sudden severity of the Veteran's symptoms and the inaccessibility of care through the VA clinic in Jacksonville, FL; or a VA emergency room (the nearest of which was apparently more than an hour from the Veteran's location), the Board finds that a VA medical facility was not feasibly available for the emergent needs of the Veteran on November 4, 2009, and that an attempt to drive to a VA medical facility beforehand would not have been reasonable. 

Reimbursement under 38 U.S.C.A. § 1725 also requires that the Veteran have no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment, there is no evidence to demonstrate that the Veteran was covered under any healthcare contract at the time of treatment in question.  No coverage was shown by any evidence in the file, including the Veteran's own statement (January 2010) to the effect that he had none in conjunction with the time of the treatment at issue.  Accordingly, the Veteran's claim is not barred under this clause per 38 U.S.C.A. § 1725.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished on November 4, 2009, at Shands, have been met.  


ORDER

The claim for payment or reimbursement for the cost of medical treatment provided at Shands on November 4, 2009 is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


